Exhibit 10.18.2
Amendment to Employment Agreement
          This Amendment to the Employment Agreement dated January 23, 2006 by
and among David R. Asplund (“Mr. Asplund”) and Lime Energy Co. (formerly known
as Electric City Corp.), a Delaware corporation (the “Company”) (this
“Amendment”) is entered into as of January 25, 2007.
W I T N E S S E T H:
     WHEREAS, the Company and Mr. Asplund are parties to that Employment
Agreement dated January 23, 2006 (the “Employment Agreement”); and
     WHEREAS, the Employment Agreement provided that they Company would issue
certain stock options to Mr. Asplund, subject to obtaining the approval of
stockholders at the 2006 annual meeting of stockholders; and
     WHEREAS, stockholders approved the issuance of the stock options; and
     WHEREAS, the Company effected a reverse split of its common stock on
January 23, 2007; and
     WHEREAS, Section 4.3(a)(ii) of the Employment agreement provided that the
exercise price of certain options would be equal to the higher of (x) the
average closing price of the Company’s common stock as measured over the thirty
(30) trading day period prior to January 22, 2007, or (y) the closing price of
the Company’s common stock on January 22, 2007, which the Company has determined
to be $0.96; and
     WHEREAS, the parties desire to amend the Employment Agreement as set forth
herein;
     NOW, THEREFORE, the parties hereto hereby agree as follows:

  1.   Section 4.3 (a) of the Employment Agreement is hereby amended and
restated in its entirety as follows:

          (a) The Company grants to Mr. Asplund stock options (the “Stock
Options”) to purchase up to Three Hundred Thousand (300,000) shares of the
Company’s common stock at the following prices per share:
     (i) options with respect to One Hundred Thousand (100,000) shares shall be
at a price per share of $9.30 and such options shall become vested and
exercisable on January 22, 2007, so long as Mr. Asplund is employed by the
Company as its Chief Executive Officer on such date;
     (ii) options with respect to One Hundred Thousand (100,000) shares shall be
at a price equal to $0.96 per shares and such options shall become vested and
exercisable on January 22, 2008, so long as Mr. Asplund is employed by the
Company as its Chief Executive Officer on such date; and
     (iii) options with respect to One Hundred Thousand (100,000) shares shall
be at a price equal to $0.96 per shares and such options shall become vested and
exercisable on January 22, 2009, so long as Mr. Asplund is employed by the
Company as its Chief Executive Officer on such date.

 



--------------------------------------------------------------------------------



 



  3.   Miscellaneous.

  (a)   Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws and decisions of the State of Illinois, without giving
effect to the principles of conflicts of laws thereof.     (b)   Except as
specifically amended hereby, the Employment Agreement remains in full force and
effect and unmodified, and all provisions thereof shall apply with respect to
such agreement as modified hereby.     (c)   Counterparts. This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which together shall be
deemed to be one and the same agreement.

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment to
Employee Stock Employment Agreement as of the date first written above.

                  LIME ENERGY CO.       David R. Asplund    
 
               
By:
Name:
  /s/ Richard Kiphart
 
Richard Kipart           /s/ David R, Asplund
 
       
Title:
  Chairman of the Board            

 